Citation Nr: 1733863	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for chronic foot fungus.

5.  Entitlement to service connection for a dental disability, claimed as root canals, fillings, crowns, and periodontal disease, for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 1976 to November 1980.  He was a member of the Army Reserve from November 1980 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2011.  A Statement of the Case (SOC) was issued in January 2013.  A timely VA Form 9 was received in March 2013.  A Supplemental Statement of the Case (SSOC) was issued in December 2015.

The appellant requested a local hearing before a Decision Review Officer in March 2013.  This hearing was held in December 2013.  A transcript is of record.

The appellant requested a travel Board hearing on his VA Form 9.  However, the appellant's withdrawal of his request for a travel Board hearing was received in August 2014, and again in January 2015.  

The issues of entitlement to service connection for tinnitus, a right knee disability, and chronic foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the record shows that the RO has adjudicated the appellant's claim of service connection for a dental disability for purposes of entitlement to VA disability compensation.  38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150 (setting forth dental disabilities for which compensation is warranted).  Service connection for a dental disability for purposes of establishing eligibility for VA outpatient dental treatment has not been adjudicated and is therefore not before the Board.  


FINDINGS OF FACT

1.  The appellant does not currently have a bilateral hearing loss disability for VA compensation purposes.

2.  The appellant's does not currently have a dental disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for entitlement to service connection for a dental disability for purposes of entitlement to VA compensation have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  

In reaching this determination, the Board has considered the contentions of the appellant's representative that an examination is warranted for the appellant's dental claim.  

VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) (4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As set forth in detail below, the Board has determined that the record shows that the appellant does not currently have a dental disability for VA compensation purposes.  Absent evidence of a current disability, either lay or medical, an examination is not warranted.  

Neither the appellant nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system like sensorineural hearing loss or tinnitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

		i.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

		ii.  Dental

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381(b), 17.161.  

The dental and oral conditions which may be service connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.


III.  Analysis

	A.  Entitlement to service connection for bilateral hearing loss

The appellant's available service treatment records are negative for complaints or findings of a hearing loss disability.  

In fact, the appellant underwent physical examinations in September 1976, February 1982, September 1983, January 1988, and May 1992, all of which showed that his ears were normal on clinical evaluation.  In addition, audiometric testing performed in connection with each of these examinations showed that his hearing acuity was within normal limits.  For example, audiological testing in May 1992 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
0
5
0
--
-5

In addition, on Reports of Medical History completed in connection with these examinations, the Veteran consistently denied having or ever having had ear, nose, or throat trouble and hearing loss.

The appellant's DD-214 for his period of service in the Army from November 1976 to November 1980 states that his Military Occupation Specialty (MOS) was Power Generator/Wheel Vehicle Mechanic.  It states that the appellant transferred to the Army Reserve.

A statement from the appellant was received in February 2010.  He was a crew member and instructor with the 108th Training Command weapons team and mortar firing squad for 11 years.  He was exposed to very loud and thunderous noise from weaponry which caused him to have impaired hearing and ringing in his ear on occasion.  The appellant stated that he retired from the Active Reserves in 1998.

The appellant was afforded a VA examination for his hearing loss claim in March 2010.  The claims file was reviewed.  The appellant reported that he had performed vehicle maintenance in a combat engineering unit and was near explosions, demolitions, tanks, and heavy equipment.  The appellant worked as a lead operator on a tape line at a tape factory for 15 years, with hearing protection required.  He taught an automotive course for a school district for six years.  He worked in the production safety office for a prefab home company for two years.  He worked as the director of risk management safety for the previous ten years.  Family history of hearing loss was denied.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
15
LEFT
5
5
10
5
0

Speech recognition testing using the Maryland CNC word list showed 96 percent correct, bilaterally.  The pertinent diagnosis was hearing within normal limits, bilaterally.  The VA examiner opined that the appellant's current complaints of hearing loss were not related to noise exposure during military service.  He noted that although the appellant reported that his hearing loss began in 1980, all of the audiograms in the appellant's claims file, from 1976 to 1992, showed hearing within normal limits bilaterally with no significant degradation in puretone thresholds when compared with his entrance exam and his current audiogram shows hearing within normal limits bilaterally.  

An August 2012 addendum opinion is of record.  It was noted that the appellant's MOS was Power Generator/Wheel Vehicle Mechanic for three years and eight months, which has a high probability of noise exposure per FAST Letter guidelines.  However, the appellant's hearing tests from September 1976, February 1982, March 2010 are all within normal limits.  

In his June 2011 NOD, the appellant stated that he served on active duty for four years and served in the Army Active Reserve for more than 17 years with the 108th Training Command at Fort Jackson, South Carolina.  He worked as a weapons expert instructor.  He stated that 21 years of military service exposed him to a great deal of loud noise from weaponry, even though he did not complain of hearing problems during service.  The appellant stated that, when he enlisted in November 1976, he received a clean bill of health and had not medical problems prior to enlistment.  

The appellant was afforded a hearing before a Decision Review Officer (DRO) in December 2013.  The appellant stated that he worked in the motor pool of the combat engineering unit from 1976 to 1977 at Fort Riley, Kansas.  He stated that he worked on wheeled vehicles and power generators, and was near the use of loud weaponry although they did not wear hearing protection back then.  He stated that, at certain times, he would lose his hearing.  He reported going to the clinic on several occasions and being told that he would be okay and he would get over it.  He was given earplugs.  The appellant stated that he was transferred to a communications unit in Alaska in 1978 and worked on power generators, which could get very loud.  He stated that, at night, he would lose his hearing.  The appellant stated that he finally gave up doing anything because he never got a hearing test and was only given pain medication and earplugs.  He stated that he immediately went into the Reserves after his stint in the Army.  He stated that he was with a weapon committee unit and was exposed to loud weaponry.  He stated that he went to medics to complain of problems related to his hearing.  He stated that he continued to experience periods during which his hearing would go away.  He stated that a VA employee in Charleston, South Carolina, stated that he lost some of his hearing and that he may have a problem; however, nothing was done.  He stated that he worked in construction and was not allowed to work on certain sites because he could not hear certain decibels per their hearing tests.  He reported that someone at VA told him he had lost his hearing.

After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  

The appellant contends that he developed bilateral hearing loss as a result of noise exposure during active service.  As set forth above, the appellant has described significant in-service noise exposure and his military occupational specialty is consistent with a high probability of noise exposure.  

That an injury such as noise exposure or acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.

As described in detail above, the appellant does not currently have a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 dictates that service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The appellant's March 2010 VA examination revealed speech recognition scores using the Maryland CNC Test of 96 percent for each ear; and no frequency had an auditory threshold of greater than 10 decibels.  There is no other post-service clinical evidence establishing a current hearing loss disability.  

Moreover, the record on appeal shows that the appellant has never had a hearing loss disability for VA purposes.  As set forth above, repeated audiograms performed between 1976 and 1992 consistently showed that his hearing acuity was normal limits.  The appellant's contentions that he has experienced hearing loss since active service and was exposed to loud noises in service have been considered by the Board, but entitlement to service connection for bilateral hearing loss nonetheless must be denied because the most probative evidence shows that the appellant does not currently have a hearing loss disability for VA purposes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where in-service incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA has promulgated regulations specifically defining a hearing loss disability.  See 38 C.F.R. § 3.385.  Although the appellant reports decreased hearing acuity and recalls that a VA employee advised him that he had hearing loss, the record contains no audiometric test results or other competent evidence which establish that the decreased hearing acuity he perceives meets the criteria set forth in section 3.385, a necessary prerequisite to an award of service connection for hearing loss.  Although the appellant is competent to describe his decreased hearing acuity, he is not competent to state that his hearing acuity meets the required pure tone thresholds, in decibels.  Again, absent probative evidence of a current hearing loss disability, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Entitlement to service connection for a dental disability

The appellant's available service dental records are negative for pertinent complaints or abnormalities.  At his September 1976 military enlistment medical examination, his mouth was normal and his dental condition was acceptable.  The appellant subsequently underwent physical examinations in February 1982, September 1983, January 1988, and May 1992, all of which showed that his mouth was normal on clinical evaluation and his dental condition was noted to be acceptable.  Dental examination showed missing third molars but no other abnormalities.  On reports of medical history completed in connection with these examinations, the appellant repeatedly denied having or ever having had severe tooth or gum trouble.  

A statement from the appellant was received in August 2010.  He stated that he received some dental services while on active duty with the 33rd Signal Battalion at Fort Richardson, Alaska, including several root canals, fillings, and crowns.  Several fillings were packed with cotton, which caused major problems and constant mouth pain.  The appellant stated that, after his service, he went to his personal dentist to have major dental surgery, and still was undergoing serious pain and dental services due to his in-service dental work.  

A proposed treatment plan from Palmetto Smiles of Beaufort, dated May 2010, was received in August 2010.  The plan included numerous resin-based composites, core buildups, crowns, and bicuspid work.

A letter from Beaufort Oral Surgery was received in September 2010.  It stated that the appellant was last seen in 2003 and the office no longer has records regarding the appellant's treatment.  The appellant underwent periodontal surgery in all four quadrants of the mouth in 2003.  He was released from care and was to remain on a cleaning schedule with his general dentist.

Records from Palmetto Smiles of Beaufort were received in September 2010 and 2011.  The appellant received cerec crowns in May 2010.  It was noted that the appellant's chart was no longer available.

In a statement received in August 2011, the appellant stated that he underwent root canals, fillings, and wisdom teeth removal at Fort Richardson, Alaska, between 1979 and 1980.  He stated that the dentist packed cotton in the fillings and root canal, which damaged his gums.  He has had oral surgery in an attempt to remedy this damage.

A letter from Beaufort Oral Surgery was received in September 2011.  The business manager stated that the appellant was seen in 2002 and 2003 for some oral surgery procedures.  However, the business manager stated that those procedures did not render the appellant disabled in any way, shape, or form.

A December 2013 clinical note states that the appellant requested a referral to dental service.  He stated that he received dental treatment on active duty, where he was packed with contaminated material during extraction, fillings, and root canals.  He stated that he now has trouble keeping fillings in his teeth.  He reported that he had been told that he has periodontal disease, which aggravated the condition, and now requires episodic deep cleaning and gum surgery.  The assessment was periodontal disease.

The appellant was afforded a hearing before a Decision Review Officer (DRO) in December 2013.  The appellant stated that his wisdom teeth were removed while on active duty in Alaska.  The dentist noticed cavities, so he performed root canals at the same time the wisdom teeth were removed.  However, the appellant stated that the root canals were packed with cotton, which was not sterile.  He reported that his mouth swelled and that his teeth bled for six months.  He stated that he asked the dentist about his mouth swelling and teeth bleeding and was told that he would be fine as it was part of the process.  After his active duty, the appellant went to his personal dentist because his mouth swelled up so much that he could not eat anything and his mouth would start bleeding.  He stated that his personal dentist told him that he had a gum infection and needed periodontal surgery.  X-rays were taken.  The appellant went to VA to be seen and was told that he had swelling and bacteria on his gums.  The appellant went to his private dentist who performed surgery.  During the surgery, the dentist stated that the appellant must have had cotton packed into his mouth and that was what infected his gums.  The appellant stated that his dentist stated that he needed more medical treatment because his gums were deteriorating and would lose half of his teeth.  The appellant reported that he was still undergoing dental surgeries and experiencing problems with his gums.

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for a dental disability for VA compensation purposes is not warranted.  

Applicable regulations specifically provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling conditions for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(b).  Under these circumstances, the Board can find no basis upon which to award service connection for a dental disability for VA compensation purposes.

The Board notes that the applicable legal criteria provide that replaceable missing teeth (i.e. with a bridge or denture) is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(b).  Moreover, 38 C.F.R. § 4.150, Diagnostic Code 9913, also specifically provides that loss of teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis.

In this case, the clinical record establishes that the appellant does not currently have a dental disability for which VA compensation may be paid and he has not contended otherwise.  The appellant reports that he has required significant treatment for gum disease and infections which he believes was caused by dental care he received in service.  The post-service clinical evidence of record shows that the appellant has been diagnosed as having periodontal disease for which he underwent periodontal surgery in 2003.  As set forth above, however, periodontal disease and dental or alveolar abscesses are not disabilities for which VA compensation may be paid.  

The post-service clinical records also establish that the appellant has undergone treatment such as restorations and crowns.  A May 2010 treatment plan included resin-based composites, core buildups, cerec crowns, and bicuspid work.  Again, however, carious teeth and replaceable missing teeth are not disabling conditions for VA compensation purposes.  

In summary, absent any indication that the appellant has been diagnosed as having any compensable dental disability, the Board finds no basis for an award of service connection for a dental disability for VA compensation purposes.  Thus, entitlement to service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a dental disability for VA compensation purposes is denied.


REMAND

The relevant evidence of record on appeal appears to be incomplete with respect to the remaining issues on appeal.  As set forth above, the appellant served on active duty in the Army from November 1976 to November 1980.  He was a member of the Army Reserve from November 1980 to December 1998, after which he was transferred to the retired reserve.  

In August 2010, the RO made a Formal Finding on the Unavailability of Service Treatment Records from Reserve Unit.  The memorandum documents VA's efforts to obtain records from the appellant's reserve service which consisted of multiple unsuccessful requests to appellant's reserve unit.  

In an August 2010 statement, the appellant expressed confusion as to why VA was requesting information from his reserve unit as all of his military records should have been sent to the retired system for storage.  The appellant stated that all military information for retired Army Reservists could be requested from the U.S. Army Human Resources Command in St. Louis, Missouri.  

According to VBMS, the appellant's service treatment records from 1976 to 1994 were thereafter associated with the claims file in September 2014.  The source of those records is unclear.  Moreover, service treatment records from 1994 to 1998 are not associated with the claims file, nor are the appellant's service personnel records.

VA is required to obtain relevant records from a Federal department or agency, including service treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  

The Board finds that in light of VA's obligation, additional action on the part of the RO is necessary.  In that regard, VA's Adjudication Procedure Manual, M21-1, describes the procedures to obtain service treatment and personnel records for members of the Army Reserves.  See M21-1, III.iii.2.B.2.e.  The record currently available to the Board does not show that the RO undertook the necessary efforts to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to obtain complete service treatment and personnel records corresponding to the appellant's active duty in the Army from November 1976 to November 1980, as well as his subsequent periods of service in the Army Reserve from November 1980 to December 1998, to include contacting the Records Management Center.  

All efforts to obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims, considering all the evidence of record.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


